Exhibit 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 2 to the Registration Statement on Form S-3 of our reports dated March 1, 2012, on the financial statements and internal control over financial reporting of Femcare Group Ltd, which reports appear in the annual report on Form 10-K/A of Utah Medical Products, Inc. for the year ended December 31, 2011, and to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ The Norton Practice THE NORTON PRACTICE Chartered Accountants and Statutory Auditors Reading United Kingdom 24 October 2012
